The application is denied without prejudice, and the case is remanded to the Appeals Court for consideration in light of Doe, Sex Offender Registry Bd. No. 496501 v. Sex Offender Registry Bd., 482 Mass. 643 (2019). On remand, the Appeals Court shall determine whether this case should be remanded to the hearing examiner for further factual findings as to (1) the degree of dangerousness posed by Doe, and (2) whether, given Doe's risk of reoffense and degree of dangerousness, a public safety interest will be served by Internet publication of Doe's sex offender registry information.Appellate review denied.